Citation Nr: 0706509	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-22 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include death benefits under the 
provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to April 
1961.  He died in April 2001.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, that denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, to include under theories 
of entitlement under 38 U.S.C.A. § 1318, and 38 U.S.C.A. 
§ 1151.  A hearing before the undersigned Veterans Law Judge 
at the RO was held in May 2004.  These issues were remanded 
by the Board for further development in January 2005.  That 
development having been completed, these claims now return 
before the Board.


FINDINGS OF FACT

1.  The veteran died in April 2001; the certificate of death 
listed the immediate cause of death as cardiopulmonary arrest 
due to sepsis.  The underlying cause of his demise was 
characterized as malignant melanoma. 

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD) (50%, 
effective from May 1994) and residuals of a compression 
fracture of T12 with scoliosis (30%, effective from December 
1991).  In addition, the veteran was in receipt of a total 
disability rating based on individual unemployability 
effective from May 1994.

3.   A preponderance of the evidence is against a finding 
that the veteran's service- connected disabilities caused or 
contributed substantially or materially to his death.

4.  A preponderance of the evidence is against a finding that 
the veteran's death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault as a result of VA hospital 
treatment or the result of an event not reasonably 
foreseeable.
  
5.  The veteran did not have a service-connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five-year period after his separation from service, and was 
never a prisoner of war during such service; there are no 
findings of CUE in previous rating actions sufficient to 
change this.


CONCLUSION OF LAW

1.  A disability incurred or aggravated in service or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2006).

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in February 
2003, August 2003, and January 2005.  The originating agency 
specifically asked the appellant to submit any pertinent 
evidence in her possession, and informed her of the evidence 
required to substantiate her claims, the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent, 
particularly, the veteran's VA outpatient treatment records, 
and report of VA opinion.  In addition, neither the appellant 
nor her representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the appellant in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains medical records which 
will be addressed as pertinent, particularly, the veteran's 
VA treatment records and a report of VA opinion.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the appellant or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of her claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The appellant proposes several arguments in favor of her 
contention that the veteran's cause of death was service 
related.  She indicates that she believes that the veteran's 
death was related to his service connected disabilities, or 
the medications he took for treatment of those disabilities.  
Furthermore, she also contends that the veteran was treated 
negligently during his terminal period of hospitalization, 
which resulted in his death.  Finally, the appellant also 
contends that clear and unmistakable error occurred in a 
previous RO decision, as to the effective date of a grant or 
claim for increase for a service connected condition, such 
that, but for this error, the veteran would have been 
entitled to a total rating due to a finding of 
unemployability, for more than 10 years prior to his death, 
such that the appellant would now be entitled to DIC benefits 

According to the certificate of death, the veteran died in 
April 2001.  His immediate cause of death was listed as 
cardiopulmonary arrest due to sepsis.  The underlying cause 
of his demise was characterized as malignant melanoma.  At 
the time of the veteran's death, service connection was in 
effect for post traumatic stress disorder (PTSD) (50%, 
effective from May 1994) and the residuals of a compression 
fracture of T12 with scoliosis (30%, effective from December 
1991).  In addition, the veteran was in receipt of a total 
disability rating based on individual unemployability since 
May 1994.

At the May 2004 personal hearing before the undersigned 
Veterans Law Judge, the appellant testified that the 
medication that the veteran was taking for his service-
connected disabilities contributed to the factors which 
caused his demise. T. at 25. Additionally, the appellant 
asserted that "something . . . [went] terribly wrong during 
the [veteran's final] hospitalization itself, either wrong 
medications [were] given or medications [were] removed." T. 
at 25.  

Records of the veteran's last hospitalization in April 2001 
reflect that the veteran was hospitalized at the local VA 
medical facility for approximately one week in April 2001.  A 
physical examination conducted soon after admission indicated 
that the veteran was in respiratory distress which was 
"likely related to narcotics and benzodiazepines."  The 
treating physician further noted that the veteran's 
secretions and chest X-rays were suspicious for pneumonia 
that was "likely due to aspiration given his lethargy and 
history of dysphasia over the last few days."  Also shown on 
examination was acute renal dysfunction which was thought to 
possibly be the result of volume depletion in conjunction 
with heavy use of nonsteroidal anti-inflammatory drugs.

An admission note dated April 2001 specifically noted that 
the veteran had been admitted with respiratory distress 
likely related to narcotics and benzodiazepines.  The 
veteran's creatinine level was also noted to be elevated.  
The doctor indicated that the cause of the veteran's acute 
renal function was unknown but, he felt it might be due to 
volume depletion in conjunction with heavy use of NSAIDS.

During the hospitalization, the veteran was treated for 
respiratory distress and pneumonia.  He then developed 
hypotension and renal failure "likely due to sepsis."  One 
week after admission to this hospital, the veteran died from 
complications of renal failure.  The discharge summary also 
reflected a diagnosis of metastatic malignant melanoma with 
paroxysmal atrial fibrillation with rapid ventricular 
response.

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2006); 38 C.F.R. § 3.312(a) (2006).  A service- 
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2006).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006).

As noted above, the cause of the veteran's death as indicated 
on his death certificate was cardiopulmonary arrest due to 
sepsis.  The underlying cause of his demise was characterized 
as malignant melanoma.  In this regard, the Board notes that 
the veteran's service medical records are negative for any 
treatment for, or diagnosis of, a cardiovascular disease or 
heart problems, or sepsis or any cancer.  Nor does the 
evidence show that the veteran was treated for any of these 
problems until many years following separation from service.  
38 C.F.R. §§  3.307, 3.309 (2006). 

Furthermore, a VA medical opinion concerning the veteran's 
death dated April 2005 is of record.  The doctor indicated 
that she had reviewed the veteran's claims file.  She noted 
that, from the evidence of record, it was as likely as not 
that the veteran's metastatic malignant melanoma made a 
significant contribution to the veteran's death.  She also 
indicated that, given the veteran's history of malignant 
melanoma diagnosed in 1999, it was less likely that malignant 
melanoma was related to or caused by his active military duty 
or by his medication prescribed for his service connected 
PTSD and back disability.  There is no competent evidence 
linking the veteran's death to a service-connected disability 
or medication taken for a service-connected disability.  

Thus, the only competent medical evidence of record indicates 
that it is less likely than not that the veteran's cause of 
death was either directly linked to service, or linked to the 
medications that the veteran was taking for his service 
connected disabilities.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for the cause of the veteran's death as 
directly related to service, or as related to the medications 
the veteran took for his service connected disabilities.


Entitlement to service connection for the cause of the 
veteran's death under
38 C.F.R. § 1151.

Under the provisions of 38 U.S.C.A. § 1151 (West 2006), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2006).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2006).

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2006).

In her 38 U.S.C.A. § 1151 claim, the appellant is asserting 
that the veteran's death is related to his hospital care 
during his terminal hospitalization in April 2001.  
Specifically, she indicated that she felt the veteran may 
have been given excessive medication which resulted in his 
demise.  She indicated that the veteran was hospitalized in 
April 2001 for a "routine medication adjustment", and that 
it appeared to her that his medications and treatment in the 
hospital had been mishandled.  She also indicated that she 
did not witness the veteran ever having the issue of "do not 
resuscitate" discussed in front of him.

In this regard, an opinion is of record dated April 2005 from 
a VA doctor who reviewed the veteran's claims file.  That 
doctor specifically noted the veteran's complex medical 
history, including both his service connected and non service 
connected disabilities.  The examiner specifically noted the 
veteran had been hospitalized for respiratory distress and 
difficulty swallowing prior to admission.  The finding of 
pneumonia was also noted, as were all findings pertaining to 
his final hospitalization, including his malignant melanomas.

The doctor indicated that, after a thorough review of the 
evidence of record, she found no evidence that the proximate 
cause of the veteran's death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA hospital care or medical 
treatment.  The doctor also indicated that there was no 
evidence that the veteran's death was due to an event not 
reasonably foreseeable.  The Board finds this opinion 
particularly probative considering that it was made based 
upon a thorough review of all evidence of record.                              

The Board recognizes the statements from the appellant that, 
in her opinion, the veteran's death was due to improper 
hospital care prior to his death; however, the Board does not 
find any evidence indicating that she is a medical 
professional, and as such, her opinion as to medical 
causation is of limited probative value.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board also recognizes the appellant's statements that she 
never witnessed the veteran ever having the issue of "do not 
resuscitate" discussed in front of him, which is an issue 
pertaining to informed consent.  However, the veteran's 
terminal hospitalization records do indicate that the issue 
was discussed with the veteran, and his informed consent was 
given for a "do not resuscitate" order.

Thus, the Board finds that the evidence of record does not 
show any VA fault in the treatment of the veteran which led 
to his death, through any failure to exercise the degree of 
care expected of a reasonable health care provider, or that 
an event not reasonably foreseeable caused the veteran's 
death.  In view of this finding, the Board concludes that 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death is 
not established.  As the preponderance of the evidence is 
against the appellant's claim, the benefit-of- the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Entitlement to DIC under 38 U.S.C.A. 1318.

In pertinent part, Section 1318 of Title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.

That regulation states that even though a veteran died of 
nonservice-connected causes, VA will pay death benefits to 
the surviving spouse or children in the same manner as if the 
veteran's death were service-connected if the veteran's death 
was not the result of his own willful misconduct, and, at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability, which 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death, or was 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death, or was rated by VA as totally 
disabling for a continuous period of not less than 1 year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. 
§ 3.22(a) (2006).

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation for the 
following reasons: (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the veteran; (3) the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issues of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b) (2006).

At the time of his death in February 2002, the veteran was 
service-connected for  post traumatic stress disorder (PTSD) 
(50%, effective from May 1994) and residuals of a compression 
fracture of T12 with scoliosis (30%, effective from December 
1991).  In addition, the veteran was in receipt of a total 
disability rating based on individual unemployability since 
March 17, 1994 which was seven years prior to the veteran's 
death.  As the veteran was not a prisoner of war, and as, at 
the time of death, the veteran was not rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death, and was not rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least five years immediately 
preceding death, the Board finds that none of the 
requirements are met for a grant of DIC benefits under 
38 U.S.C.A. § 1318.

However, the Board points out that the appellant has also 
argued a theory of hypothetical entitlement under 38 U.S.C.A. 
§ 1318.

In this regard, the Board initially points out that, in 
August 2001, VA suspended the adjudication of claims for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, due to a 
temporary stay on the adjudication of such claims that was 
imposed by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) [NOVA I].  In that decision 
the Federal Circuit directed the Department to conduct 
expedited rulemaking that would either explain why certain 
regulations - 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - were 
inconsistent or revise the regulations so that they are 
consistent.

The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim 
was based on the receipt of new and material evidence.  The 
Board notes that the appellant's DIC claim does not involve 
the submission of new and material evidence.

As noted above, in August 2001 VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 in response to the Federal Circuit's 
decision in NOVA I.  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.  
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II].  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I.  The Federal Circuit held that VA 
could properly construe the "entitle to receive" language of 
38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.

Thus, under VA regulations the term "entitled to receive" 
means that at the time of death, the veteran had service- 
connected disability rated totally disabling by VA but was 
not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to CUE 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) The veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309. 
38 C.F.R. § 3.22(b) (2006).

The result of the above is that VA has now definitively 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under 38 U.S.C.A. § 1318, no 
matter when the claim was filed.  Thus, the only possible 
ways of prevailing on a claim for benefits under 38 U.S.C.A. 
§ 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

The Board has considered that the appellant's CUE argument 
that the veteran was not in receipt of 100 percent 
compensation for a sufficient period of time such that 
38 U.S.C.A. § 1318 would apply, only because the veteran was 
assigned an incorrect effective date for an increased rating 
for his service connected spine disability, or the grant of 
service connection for PTSD.  38 C.F.R. § 3.22 (b)(3)(2006).  
However, the appellant's claim fails on this basis also.  

Applicable criteria provide that previous determinations on 
which an action was predicated will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a)(2006).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) was present in a prior 
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that:  

CUE is a very specific and rare kind of  "error."  
It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error . . . 

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); See also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
either (1) the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighted or evaluated 
will not suffice), or (2) the law in effect at that time was 
incorrectly applied; and the error must be undebatable and 
(3) of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(4) the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 
6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(upholding the validity of 38 C.F.R. § 3.105(a)).  

The Board points out that the specific rating decision in 
which the veteran alleges CUE is a May 1998 rating decision, 
which granted the veteran entitlement to service connection 
for PTSD at a 50 percent evaluation, and which granted the 
veteran entitlement to individual unemployability and 
eligibility to Dependents' Educational Assistance, both from 
May 17, 1994.  The appellant argues that the veteran should 
have been assigned an effective date in March 1990 for this 
award, the date he originally filed a claim for 
unemployability as a result of his service connected back 
disability.

Initially, the Board points out that CUE was found in this 
May 1998 decision by an RO decision dated February 2006.  At 
that time, the effective date for the grant of service 
connection for PTSD, and the grant of entitlement to 
individual unemployability, was changed from May 17, 1994, to 
March 17, 1994.  CUE was found in that the RO had improperly 
noted the veteran's date of claim for service connection for 
PTSD to be May 17, 1994, when it was in fact March 17, 1994, 
and therefore the veteran's effective date was changed to the 
date of his claim.  However, these additional two months 
still do not cause the veteran to have been in receipt of 
individual unemployability benefits for 10 years prior to the 
date of his death.  There is no showing that a claim for PTSD 
was filed at any earlier date.  

As to the appellant's argument that the veteran should have 
been granted individual unemployability from March 1990, the 
date the veteran originally filed a claim of entitlement to 
individual unemployability, the Board does find that the 
appellant has alleged a specific error of fact or law; 
however, the Board finds that the evidence does not show that 
the correct facts, as they were known at the time, were not 
before the adjudicators, or that the law in effect at that 
time was incorrectly applied

38 C.F.R. § 4.16, as in effect now and at the time of this 
rating decision, indicates that individual unemployability 
may be granted where there is one disability evaluated as 60 
percent disabling, or two or more disabilities, one of which 
is at least 40 percent disabling, with a combined evaluation 
of 70 percent or more.  The appellant argues that the veteran 
should have been entitled to service connection for this 
disability from March 1990, however, the veteran at that time 
was requesting individual unemployability based on his 
service connected back disability, which at no time has ever 
been rated higher than 30 percent disabling.  Therefore, the 
veteran did not meet the schedular criteria for a total 
disability rating based on individual unemployability.  
Moreover, it was not suggested by the competent evidence of 
record that he was unemployable due solely to his service-
connected spinal disability.  The clinical evidence reflected 
some neurological changes in the lower extremities and 
limitation of motion of the spine, but did not suggest more 
than moderate impairment.  The Social Security Administration 
(SSA) determined that he was unemployable earlier than 1994 
due to his spinal, pulmonary, and psychiatric disabilities, 
but only his spinal disability was service-connected at that 
time.  The SSA determination did not suggest that he was 
unemployable due solely to service-connected spinal 
disability and there was no competent evidence to this effect 
prior to 1994.  As there is no allegation that the correct 
facts were not known at the time of this rating decision, and 
as the evidence shows that the law in effect at that time was 
correctly applied, the Board finds that the preponderance of 
the evidence of record is against a finding of CUE in this 
decision.

As no CUE has been found, the Board finds that the appellant 
would not be entitled to benefits under 38 U.S.C.A. § 1318.

Thus, the Board finds that the preponderance of the evidence 
is against a grant of entitlement to service connection for 
the cause of the veteran's death, either as directly related 
to service, as related to medication the veteran took for his 
service connected disabilities, or under 38 U.S.C.A. § 1151 
or 38 U.S.C.A. § 1318.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include death benefits under the 
provisions of 38 U.S.C.A. § 1151, is denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


